Order entered May 1, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00318-CV

                              B.G.C., Appellant

                                     V.

                               M.Y.R., Appellee

              On Appeal from the 429th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 429-05292-2018

                                   ORDER

      Before the Court is appellee’s April 30, 2020 unopposed motion for an

extension of time to file her brief on the merits. We GRANT the motion and

extend the time to May 20, 2020.


                                          /s/     BILL WHITEHILL
                                                  JUSTICE